EXHIBIT 10.1






SETTLEMENT AGREEMENT




     This Settlement Agreement (this “Agreement“) dated as of March 16, 2011 is
entered into by and among Raser Technologies, Inc., a corporation organized
under the laws of Delaware (together with its successors, the “Company“),
Fletcher Asset Management, Inc. (solely for purposes of Section 10 hereof)
(together with its successors, “FAM“), The Fletcher Fund, L.P. (solely for
purposes of Section 2(c) and Section 10 hereof) (together with its successors,
“FFLP“), and Fletcher International, Ltd., a company domiciled in Bermuda
(together with its successors, “Fletcher“).

     WHEREAS, each of Fletcher and the Company entered into an Agreement dated
as of November 13, 2008 (the “2008 Agreement”) pursuant to which Fletcher
purchased from the Company and the Company issued to Fletcher shares of Common
Stock (as defined below) (the “Prior Common Stock”); and

      WHEREAS, in connection with the 2008 Agreement, the Company issued to
Fletcher on November 13, 2008 warrants to purchase shares of Common Stock (the
“2008 Warrants”); and

     WHEREAS, each of Fletcher, the Company and Capstone Investments entered
into an Amended and Restated Agreement dated as of February 3, 2010 (the “2010
Agreement”, and together with the 2008 Agreement, the “Prior Agreements”)
pursuant to which Fletcher indirectly purchased from the Company and the Company
indirectly issued to Fletcher shares of Series A-1 preferred stock of the
Company (the “Preferred Stock”); and

     WHEREAS, in connection with the 2010 Agreement, the Company issued to
Fletcher on February 3, 2010 warrants to purchase shares of Preferred Stock (the
“2010 Warrants”, and together with the 2008 Warrants, the “Prior Warrants”, and
together with the Prior Common Stock and the Preferred Stock, the “Prior
Securities”); and

WHEREAS, FAM is the investment advisor for Fletcher; and

WHEREAS, FFLP holds the Prior Warrants as of the date hereof; and

     WHEREAS, certain disputes have arisen between the parties hereto in
connection with the Prior Agreements and the Prior Warrants; and

WHEREAS, the parties mutually desire to fully and finally resolve their existing



disputes.




     NOW THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties, and fully intending to be legally
bound, the parties agree as follows:

--------------------------------------------------------------------------------

     1. Issuance. In consideration of and upon the basis of the representations,
warranties and agreements and subject to the terms and conditions set forth in
this Agreement, the Company agrees:

     (a) to issue to Fletcher upon execution of this Agreement Fifty One Million
Seven Hundred Thirteen Thousand Nine Hundred Forty Eight (51,713,948) shares of
Common Stock (the “Total Agreement Shares”); and

     (b) to issue to FFLP upon execution of this Agreement a warrant in the form
attached hereto as Annex A (the “Warrant“) evidencing rights to purchase from
the Company, subject to the terms and conditions set forth in the Warrant, up to
Twenty Six Million Eight Hundred Sixty Four Thousand Three Hundred Eighty Eight
(26,864,388) shares of Common Stock as set forth therein.



  (c) As used herein:




     (i) the term “Common Shares“ means the shares of Common Stock issuable
under this Agreement or the Warrant;

     (ii) the term “Common Stock“ means the shares of common stock of the
Company, par value $0.01 per share;

     (iii) the term “Investment Securities“ means the Warrant, and all Common
Shares;

     (iv) the term “Business Day“ means any day on which the Common Stock may be
quoted on the OTC (as defined below) or, if not quoted on the OTC, on any day
other than a Saturday, Sunday or holiday on which banks in New York City are
required or permitted to be closed;

     (v) the term “Exchange Act“ means the Securities Exchange Act of 1934, as
amended;

(vi)      the term “OTC“ means the OTC Bulletin Board; and   (vii)      the term
“Material Adverse Effect” means any material  

adverse effect with respect to (A) the business, properties, assets, operations,
results of operations, revenues, prospects or condition, financial or otherwise,
of the Company and its subsidiaries taken as a whole, (B) the legality, validity
or enforceability of the Agreement, the Warrant or Registration Statement, or
(C) the Company’s ability to perform fully on a timely basis its obligations
under the Agreement or the Warrant.

2.      Closing.     (a) On the date of execution of this Agreement (the
“Closing Date”),  

the Company shall deliver to Fletcher at the Company’s expense Ten Million Eight
Hundred Eight Thousand Seven Hundred Thirty (10,808,730) shares of Common Stock,

2

--------------------------------------------------------------------------------

issued in the name of and delivered to Fletcher as instructed by Fletcher;
provided that from and after the Closing Date, the Company shall issue to
Fletcher, subject to Section 6 hereof, additional shares of Common Stock in such
amounts as shall be demanded by Fletcher in one or more written requests
delivered to the Company, until the Company shall have issued to Fletcher
pursuant to this paragraph 2(a), in the aggregate, the Total Agreement Shares.
The shares of Common Stock to be delivered to Fletcher after the Closing Date
shall be delivered to Fletcher promptly following written demand by Fletcher and
in any event no later than three (3) Business Days following the date of the
written demand by Fletcher.

     (b) On the Closing Date, the Company shall deliver to FFLP at the Company’s
expense the duly executed Warrant, which shall be delivered as FFLP instructs.

     (c) Upon receipt of the Warrant by FFLP or its designated representative,
(x) Fletcher and FFLP shall deliver or cause to be delivered to the

Company, as directed by the Company, for cancellation, the 2008 Warrants and the
2010 Warrants and (y) the 2008 Warrants and the 2010 Warrants in any event,
notwithstanding (x), shall be cancelled by the Company on the books and records
of the Company.

     (d) Upon receipt by Fletcher of the Common Stock to be issued on the
Closing Date and the Warrant, (x) Fletcher shall deliver or cause to be
delivered to the Company, as directed by the Company, for cancellation, the
Preferred Stock and (y) the Preferred Stock in any event, notwithstanding (x),
shall be cancelled by the Company on the books and records of the Company.

3.      [Intentionally Omitted].   4.      Representations and Warranties of the
Company. The Company hereby  

represents and warrants to Fletcher on the Closing Date as follows and, solely
with respect to those matters set forth in Section 4(a), (b), (c), (d), (e),
(f), (h), (o), (p), (q), (r) and (s), on the date of delivery of any shares of
Common Stock under this Agreement and on the closing of any exercise under the
Warrant:

     (a) The Company has duly authorized the sale and issuance of all shares of
Common Stock issuable under this Agreement and under the Warrant. The sale and
issuance of all Common Shares issuable under this Agreement and under the
Warrant, has been registered under the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to the Company’s Registration Statement on Form S-3
(Registration No. 333-159649) as amended or replaced (the “Registration
Statement”). If on the date of issuance of any shares of Common Stock issuable
under this Agreement, the Registration Statement no longer is effective, then
the shares of Common Stock to be issued on such date shall be issued to Fletcher
without restrictive legend pursuant to Section 3(a)(9) of the Securities Act of
1933, as amended, in exchange for the Preferred Stock.

     (b) The Company has been duly incorporated and is validly existing in good
standing under the laws of Delaware.

3

--------------------------------------------------------------------------------

     (c) Except as otherwise contemplated by this Agreement, the execution,
delivery and performance of this Agreement and the Warrant (including the
authorization, sale, issuance and delivery of Common Shares issuable hereunder
and thereunder) have been duly authorized by all requisite corporate action and
no further consent or authorization of the Company, its Board of Directors or
its stockholders is required.

     (d) This Agreement has been duly executed and delivered by the Company and,
when this Agreement is duly authorized, executed and delivered by Fletcher, will
be a valid and binding agreement enforceable against the Company in accordance
with its terms, subject to bankruptcy, insolvency, reorganization, moratorium
and similar laws of general applicability relating to or affecting creditors’
rights generally and to general principles of equity; except insofar as
indemnification and contribution provisions may be limited by applicable law.
The issuance of the Investment Securities is not and will not be subject to any
preemptive right or rights of first refusal of any Person other than Fletcher or
its affiliates, that have not been properly waived or complied with.

     (e) The Company has full corporate power and authority necessary to (i) own
and operate its properties and assets, (ii) execute and deliver this Agreement
and the Warrant, (iii) perform its obligations hereunder and under the Warrant
(including, but not limited to, the issuance of the Common Shares issuable
hereunder and under the Warrant) and (iv) carry on its business as presently
conducted and as presently proposed to be conducted. The Company and its
subsidiaries are duly qualified and are authorized to do business and are in
good standing as foreign corporations in all jurisdictions in which the nature
of their activities and of their properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.

     (f) No consent, approval, authorization or order of any court, governmental
agency or other body is required for execution and delivery by the Company of
this Agreement or the performance by the Company of any of its obligations
hereunder and under the Warrant.

     (g) Neither the execution and delivery by the Company of this Agreement or
the Warrant nor the performance by the Company of any of its obligations
hereunder and under the Warrant:

     (i) violates, conflicts with, results in a breach of, or constitutes a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) or creates any rights,
other than antidilution rights set forth on Schedule 4(hh), in respect of any
Person under (A) the certificates of incorporation or by-laws of the Company or
any of its subsidiaries, (B) any decree, judgment, order, law, treaty, rule,
regulation or determination of any court, governmental agency or body, or
arbitrator having jurisdiction over the Company or any of its subsidiaries or
any of their respective properties or assets, (C) the terms of any bond,
debenture, indenture, credit agreement, note or any other evidence of
indebtedness, or any agreement, stock option or other similar plan, lease,
mortgage, deed of trust or other instrument to

4

--------------------------------------------------------------------------------

which the Company or any of its subsidiaries is a party, by which the Company or
any of its subsidiaries is bound, or to which any of the properties or assets of
the Company or any of its subsidiaries is subject, (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company or any of its subsidiaries is a party or (E) any rule or regulation
of the United States Securities and Exchange Commission (the “SEC“) or the OTC;
or

     (ii) results in the creation or imposition of any lien, charge or
encumbrance upon any Investment Securities or upon any of the properties or
assets of the Company or any of its subsidiaries.

For the purposes of this Agreement, “Person“ means an individual or a
corporation, partnership, trust, incorporated or unincorporated association,
limited liability company, joint venture, joint stock company, government (or an
agency or political subdivision thereof) or other entity of any kind.

     (h) When issued to Fletcher against payment therefor, each Common Share
issuable hereunder and under the Warrant:

     (i) will have been duly and validly authorized, duly and validly issued,
fully paid and non-assessable;

     (ii) will be free and clear of any security interests, liens, claims or
other encumbrances; and

     (iii) will not have been issued or sold in violation of any preemptive or
other similar rights of the holders of any securities of the Company.

(i)      [Intentionally omitted]   (j)      There is no pending or, to the best
knowledge of the Company,  

threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company
or any of its affiliates that would affect the execution by the Company of, or
the performance by the Company of its obligations under, this Agreement or the
Warrant.

     (k) Since November 1, 2010, none of the Company’s filings with the United
States Securities and Exchange Commission (the “SEC“) under the Securities Act
or under Section 13 or 15(d) of the Exchange Act, including the financial
statements, schedules, exhibits and results of the Company’s operations and cash
flow contained therein (each an “SEC Filing“), contained any untrue statement of
a material fact or omitted to state any material fact necessary in order to make
the statements, in the light of the circumstances under which they were made,
not misleading. Since November 1, 2010, except as set forth in Schedule 4(k)
hereof, there has not been any pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company
or any of its subsidiaries that will or is reasonably likely to result in a
Material Adverse Effect, except as disclosed in the Company’s SEC Filings on or
before the date immediately prior

5

--------------------------------------------------------------------------------

to and excluding the date hereof. Since the date of the Company’s most recent
SEC Filing, including the current reports on Form 8-K filed on March 1, 2011 and
on March 11, 2011, there has not been, and the Company is not aware of, any
development or condition that is reasonably likely to result in, any material
change in the condition, financial or otherwise, or in the business affairs,
assets, revenues, operations or prospects of the Company and its subsidiaries,
whether or not arising in the ordinary course of business. The Company’s SEC
Filings made before and excluding the date hereof fully disclose all material
information concerning the Company and its subsidiaries, required to be
disclosed pursuant to the Exchange Act.



  (l) [Intentionally omitted]




     (m) Immediately prior to the Closing Date, the authorized capital stock of
the Company will consist of Two Hundred Fifty Million (250,000,000) shares of
Common Stock, par value $0.01 per share and Five Million (5,000,000) shares of
preferred stock, par value $0.01 per share. As of March 15, 2011, (i) One
Hundred Six Million Two Hundred Seventy Four Thousand Four Hundred Seventy Two
(106,274,472) shares of Common Stock were issued and outstanding, and Twenty
Four Million Three Hundred Eighty Six Thousand Five Hundred Eighty Four
(24,386,584) shares of Common Stock are currently reserved and subject to
issuance upon the exercise of outstanding stock options, warrants or other
convertible rights, (ii) no shares of Common Stock are held in the treasury of
the Company and (iii) no shares of preferred stock were issued and outstanding
other than the Preferred Stock. All of the outstanding shares of Common Stock
are, and all shares of capital stock which may be issued pursuant to outstanding
stock options, warrants or other convertible rights will be, when issued and
paid for in accordance with the respective terms thereof, duly authorized,
validly issued, fully paid and non-assessable, free of any preemptive rights in
respect thereof and issued in compliance with all applicable state and federal
laws concerning issuance of securities. As of the date hereof, except as set
forth above or in Schedule 4(m) hereof, and except for shares of Common Stock or
other securities issued upon conversion, exchange, exercise or purchase
associated with the securities, options, warrants, rights and other instruments
referenced above, no shares of capital stock or other voting securities of the
Company were outstanding, no equity equivalents, interests in the ownership or
earnings of the Company or other similar rights were outstanding, and there were
no existing options, warrants, calls, subscriptions or other rights or
agreements or commitments relating to the capital stock of the Company or any of
its subsidiaries or obligating the Company or any of its subsidiaries to issue,
transfer, sell or redeem any shares of capital stock, or other equity interest
in, the Company or any of its subsidiaries or obligating the Company or any of
its subsidiaries to grant, extend or enter into any such option, warrant, call,
subscription or other right, agreement or commitment.

(n)      [Intentionally omitted]   (o)      No Non-Public Information. The
Company has not furnished to  

Fletcher any material non-public information concerning the Company or its
subsidiaries.

6

--------------------------------------------------------------------------------

     (p) Application of Takeover Protections. Except for Section 203 of the
Delaware General Corporation Law, which the Company’s board of directors has
rendered inapplicable to Fletcher, there is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s charter
documents or the laws of its state of incorporation that is or would become
applicable to Fletcher as a result of Fletcher and the Company fulfilling their
obligations or exercising their rights under this Agreement and the Warrant,
including, without limitation, as a result of the Company’s issuance Common
Shares issuable hereunder and thereunder and the Fletcher’s ownership of the
Common Shares issuable hereunder and thereunder.

     (q) Investment Company. The Company is not, and is not an affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

     (r) Finders’ Fees. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of the
Company or any of its affiliates who might be entitled to any fee or commission
from the Company or any of its affiliates in connection with the transactions
contemplated hereby.

     (s) Anti-dilution Provisions. Except as set forth on Schedule 4(hh), there
is no anti-dilution provision under any agreement to which the Company is party
or to which any assets of the Company are subject that is or would become
effective as a result of Fletcher and the Company fulfilling their obligations
or exercising their rights under this Agreement and the Warrant, including,
without limitation, as a result of the Company’s issuance of the Common Shares
issuable hereunder and under the Warrant and Fletcher’s ownership of the Common
Shares issuable hereunder and under the Warrant.

     5. Financial Condition; Effectiveness of Registration Statement
Notwithstanding anything to the contrary contained in this Agreement, except to
the extent contained in the Company’s SEC Filings made before and excluding the
date hereof, the Company makes no representation, or warranty regarding:

(a)      the Company’s current financial condition; or   (b)      the continued
effectiveness of the Registration Statement after the  

filing of the Company’s annual report on Form 10-K for the year ended December
31, 2010; or

     (c) except for the representations in Section 4(m)(i), (ii) and (iii),
beneficial ownership of the Company’s securities by Fletcher or its affiliates.

6. Beneficial Ownership Limitation. The Company shall not issue any Common

Shares hereunder or upon exercise of the Warrant, and Fletcher shall not have
the right to receive any Common Shares hereunder and FFLP shall not have the
right to receive any Common Shares under the Warrant, to the extent the number
of shares of Common Shares beneficially owned (calculated in accordance with
Rule 13d-3 promulgated under the Exchange Act, but disregarding shares that
would, but for this Section 6, be issuable hereunder or under the Warrant) by
Fletcher

7

--------------------------------------------------------------------------------

and FFLP in the aggregate after giving effect to any such issuance would exceed
nine and nine tenths percent (9.90%) of the aggregate number of shares of Common
Stock outstanding (the “Maximum Number“). The Maximum Number shall automatically
increase or decrease as the number of shares of Common Stock outstanding
increases or decreases such that the Maximum Number shall continue to equal nine
and nine tenths percent (9.90%) of the aggregate number of shares of Common
Stock outstanding. Unless expressly waived in writing by Fletcher, the Company
shall deliver to Fletcher on or before the tenth (10th) day of each calendar
month commencing April 10, 2011 a notice (an “Outstanding Share Notice“) stating
the aggregate number of shares of Common Stock outstanding as of the last day of
the preceding month and the increase (an “Increase“) or decrease (a “Decrease“),
if any, in the aggregate number of shares of Common Stock from the number of
shares reported on the preceding Outstanding Share Notice (or, in the case of
the first Outstanding Share Notice, the number of shares of Common Stock
outstanding as reported in Section 4(m)). The Maximum Number shall also be
increased on the sixty-fifth (65th) day after Fletcher delivers a written notice
(a “65-Day Notice“) to the Company designating a greater Maximum Number. A
65-Day Notice may be given by Fletcher at any time and from time to time on one
or more occurrences. Any shares of Common Stock or other consideration (in the
form of cash, securities or other assets per share of Common Stock issuable to a
holder of shares of Common Stock in connection with a Fundamental Transaction
(as defined in the Warrant)) that would have been issued to Fletcher under this
Agreement or to FFLP upon exercise of the Warrant but for one or more of the
limitations contained in this Section 6 shall be deferred and shall be delivered
to Fletcher or FFLP, as the case may be, promptly and in any event no later than
three (3) Business Days after the date such limitations cease to restrict the
issuance of such shares (whether due to an increase in the Maximum Number so as
to permit such issuance, the disposition by Fletcher or FIL, as the case may be,
of shares of Common Stock or any other reason).

     7. Representations and Warranties of Fletcher. Fletcher hereby represents
and warrants to the Company on the Closing Date:

     (a) Fletcher has been duly incorporated and is validly existing under the
laws of Bermuda.

     (b) The execution, delivery and performance of this Agreement by Fletcher
have been duly authorized by all requisite corporate action and no further
consent or authorization of Fletcher, its Board of Directors or its stockholders
is required. This Agreement has been duly executed and delivered by Fletcher
and, when duly authorized, executed and delivered by the Company, will be a
valid and binding agreement enforceable against Fletcher in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, moratorium and similar
laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity.

     (c) Fletcher understands that no United States federal or state agency has
passed on, reviewed or made any recommendation or endorsement of the Investment
Securities.

     (d) As of the Closing Date Fletcher, or one or more of its affiliates, is
the beneficial owner of the Preferred Stock and FFLP, or one of its affiliates,
is the

8

--------------------------------------------------------------------------------

beneficial owner of the Prior Warrants. As of March 15, 2011, Fletcher is the
beneficial owner of Six Hundred Eighty Six Thousand One Hundred Thirteen
(686,113) shares of Common Stock. Other than as set forth in this Section 7(d),
Fletcher and it affiliates beneficially own no other securities of the Company.

     (e) As of the Closing Date Fletcher does not maintain a short position in
any of the securities issued by the Company.

    8.    [Intentionally Omitted].      9.    Covenants of the Company. The
Company covenants and agrees with Fletcher  as follows:                         
     (a)    The Company will provide Fletcher with a reasonable opportunity, 


which shall not be less than one (1) full Business Day, to review and comment on
any public disclosure by the Company of information regarding this Agreement and
the transactions contemplated hereby, before such public disclosure.

     (b) The Company will make all filings required by law with respect to the
transactions contemplated hereby.

     (c) The Company shall at all times reserve for issuance such number of its
shares of Common Stock as shall from time to time be sufficient to satisfy its
obligation to deliver such shares under this Agreement and the Warrant.

     (d) Unless expressly waived by Fletcher, the Company shall deliver an
Outstanding Share Notice to Fletcher on or before the tenth (10th) day of any
calendar month for which an Outstanding Share Notice is required to be delivered
pursuant to Section 6.

     (e) The Company shall provide reasonable assistance including, but not
limited to, facilitating the retitling of certificates in connection with
transfers, making reasonably available appropriate officers of the Company in
connection with customary due diligence calls (subject to customary
non-disclosure agreements if reasonably necessary in light of the subject matter
to be discussed), and similar actions.

10.      Mutual Releases.     (a) The Company, on behalf of itself, its
officers, directors, employees,  

attorneys, agents, representatives, predecessors, successors, parent companies,
subsidiaries, and affiliates (collectively, the “Company Releasing Parties”),
hereby (i) fully and irrevocably releases and forever discharges the Fletcher
Releasing Parties (as defined below) from any and all complaints, claims,
demands, actions, charges, allegations, causes of action, suits, liabilities,
obligations, promises, contracts, agreements, damages, losses, expenses and
costs (including, without limitation, actual court costs and attorneys’ fees) of
whatever nature and kind, whether known or unknown, fixed or contingent, accrued
or un-accrued, wherever made, filed or prosecuted, and whether or not yet
asserted, that any Company Releasing Party now has or may have against any and
all Fletcher Releasing

9

--------------------------------------------------------------------------------

Parties including, but not limited to, any claims or potential claims arising
from, out of, on account of, or in connection with any of the Prior Agreements,
the Prior Securities or the Certificate of Rights and Preferences of Series A-1
Cumulative Convertible Preferred Stock of Raser Technologies, Inc. (collectively
the “Company Claims”) and (ii) covenants not to bring, continue, prompt,
initiate, assist in, provide information for or maintain any legal proceedings
of any nature whatsoever against any Fletcher Releasing Party before any court,
governmental or administrative agency, arbitrator or any other tribunal or forum
by reason of, or related to, any such Company Claims except for assistance or
disclosure as required by law, court order or subpoena after giving Fletcher
full and fair opportunity to legally contest such assistance or disclosure.
Notwithstanding the foregoing or anything else to the contrary herein, nothing
herein shall be construed as a release of the parties’ obligations under this
Agreement or the Warrant, or any claims that may arise for breach of this
Agreement or the Warrant.

     (b) Each of Fletcher, FAM and FFLP, on behalf of itself, its officers,
directors, employees, attorneys, agents, representatives, predecessors,
successors, parent companies, subsidiaries, and affiliates (collectively, the
“Fletcher Releasing Parties”), upon receipt of the Common Stock to be issued on
the Closing Date and the Warrant, (i) fully and irrevocably releases and forever
discharges the Company Releasing Parties from any and all complaints, claims,
demands, actions, charges, allegations, causes of action, suits, liabilities,
obligations, promises, contracts, agreements, damages, losses, expenses and
costs (including, without limitation, actual court costs and attorneys’ fees) of
whatever nature and kind, whether known or unknown, fixed or contingent, accrued
or un-accrued, wherever made, filed or prosecuted, and whether or not yet
asserted, that any Fletcher Releasing Party now has or may have against any and
all Company Releasing Parties including, but not limited to, any claims or
potential claims arising from, out of, on account of, or in connection with any
of the Prior Agreements, the Prior Securities or the Certificate of Rights and
Preferences of Series A-1 Cumulative Convertible Preferred Stock of Raser
Technologies, Inc. (collectively the “Fletcher Claims”) and (ii) covenants not
to bring, continue, prompt, initiate, assist in, provide information for or
maintain any legal proceedings of any nature whatsoever against any Company
Releasing Party before any court, governmental or administrative agency,
arbitrator or any other tribunal or forum by reason of, or related to, any such
Fletcher Claims except for assistance or disclosure as required by law, court
order or subpoena after giving the Company full and fair opportunity to legally
contest such assistance or disclosure. Notwithstanding the foregoing or anything
else to the contrary herein, nothing herein shall be construed as a release of
the parties’ obligations under this Agreement or the Warrant, or any claims that
may arise for breach of this Agreement or the Warrant.

     (c) For avoidance of doubt, the parties agree that the release and covenant
of the Company Releasing Parties of the Company Claims as set forth in Section
10(a) is expressly conditioned upon Fletcher’s compliance with all of the
provisions of this Agreement and the Warrant and such release and covenant shall
become void if Fletcher materially breaches any of the terms of this Agreement
or the Warrant.

     (d) For avoidance of doubt, the parties agree that the release and covenant
of the Fletcher Releasing Parties of the Fletcher Claims as set forth in Section

10

--------------------------------------------------------------------------------

10(b) is expressly conditioned upon the Company’s compliance with all of the
provisions of this Agreement and the Warrant and such release and covenant shall
become void if the Company materially breaches any of the terms of this
Agreement or the Warrant.

11.      [Intentionally Omitted].   12.      [Intentionally Omitted].   13.     
[Intentionally Omitted].   14.      [Intentionally Omitted].   15.      Fees and
Expenses. Each of Fletcher and the Company agrees to pay its own  

expenses incident to the performance of its obligations hereunder, including,
but not limited to the fees, expenses and disbursements of such party’s counsel,
except as is otherwise expressly provided in this Agreement. Notwithstanding the
foregoing, the Company shall pay all fees and expenses associated with the
filing of any Registration Statement.

     16. Non-Performance. In each case in accordance with the terms and
conditions of this Agreement or the Warrant, as the case may be, for any reason
other than the failure by Fletcher to comply with its obligations hereunder,
then the Company shall (without limitation to Fletcher’s other remedies at law
or in equity):

     (a) indemnify and hold Fletcher harmless against any loss, claim or damage
arising from or as a result of such failure by the Company (regardless of
whether any of the foregoing results from a third-party claim or otherwise); and

     (b) reimburse Fletcher for all of its reasonable out-of-pocket expenses,
including fees and disbursements of its counsel, incurred by Fletcher in
connection with this Agreement, the Warrant and the transactions contemplated
herein and therein (regardless of whether any of the foregoing results from a
third-party claim or otherwise).

17.      Indemnification.     (a) Indemnification of Fletcher. The Company
hereby agrees to  

indemnify Fletcher and each of its officers, directors, employees, consultants,
agents, attorneys, accountants and affiliates and each Person that controls
(within the meaning of Section 20 of the Exchange Act) any of the foregoing
Persons (each a “Fletcher Indemnified Party“) against any claim, demand, action,
liability, damages, loss, cost or expense (including, without limitation,
reasonable legal fees and expenses incurred by such Fletcher Indemnified Party
in investigating or defending any such proceeding or potential proceeding and
regardless of whether the foregoing results from a third party claim or
otherwise) (all of the foregoing, including associated costs and expenses being
referred to herein as a “Proceeding“), that it may incur in connection with any
of the transactions contemplated hereby arising out of or based upon:

11

--------------------------------------------------------------------------------

     (i) any of the representations or warranties made by the Company herein
being untrue or incorrect at the time such representation or warranty was made;

     (ii) any breach or non-performance by the Company of any of its covenants,
agreements or obligations under this Agreement and the Warrant;

provided, however, that the foregoing indemnity shall not apply to any
Proceeding to the extent that it arises out of, or is based upon, the gross
negligence or willful misconduct of Fletcher in connection therewith.

     (b) Indemnification of the Company. Fletcher hereby agrees to indemnify the
Company and each of its officers, directors, employees, consultants, agents,
attorneys, accountants and affiliates and each Person that controls (within the
meaning of Section 20 of the Exchange Act) any of the foregoing Persons against
any Proceeding, that it may incur in connection with any of the transactions
contemplated hereby arising out of or based upon:

     (i) any untrue or alleged untrue statement of a material fact included in
any SEC Filing made after the date hereof with the express written consent of
Fletcher therefor by Fletcher or any of its affiliates or any Person acting on
its or their behalf or omission or alleged omission to state any such material
fact necessary in order to make the statements, in the light of the
circumstances under which they were made, not misleading by Fletcher or any of
its affiliates or any Person acting on its or their behalf;

     (ii) any of the representations or warranties made by Fletcher herein being
untrue or incorrect at the time such representation or warranty was made; and

     (iii) any breach or non-performance by Fletcher of any of its covenants,
agreements or obligations under this Agreement;

provided, however, that the foregoing indemnity shall not apply to any
Proceeding to the extent that it arises out of, or is based upon, the gross
negligence or willful misconduct of the Company in connection therewith.

(c)      Conduct of Claims.     (i) Whenever a claim for indemnification shall
arise under this  

Section 17, the party seeking indemnification (the “Indemnified Party“), shall
notify the party from whom such indemnification is sought (the “Indemnifying
Party“) in writing of the Proceeding and the facts constituting the basis for
such claim in reasonable detail;

     (ii) Such Indemnifying Party shall have the right to retain the counsel of
its choice in connection with such Proceeding and to participate at its own
expense in the defense of any such Proceeding; provided, however, that

12

--------------------------------------------------------------------------------

counsel to the Indemnifying Party shall not (except with the consent of the
relevant Indemnified Party) also be counsel to such Indemnified Party. In no
event shall the Indemnifying Party be liable for fees and expenses of more than
one counsel (in addition to any local counsel) separate from its own counsel for
all Indemnified Parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances; and

     (iii) No Indemnifying Party shall, without the prior written consent of the
Indemnified Parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification could be sought under this Section 17 unless such settlement,
compromise or consent (A) includes an unconditional release of each Indemnified
Party from all liability arising out of such litigation, investigation,
proceeding or claim and (B) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any Indemnified
Party.

     18. Survival of the Representations, Warranties, etc. The respective
representations, warranties, and agreements made herein by or on behalf of the
parties hereto shall remain in full force and effect, regardless of any
investigation made by or on behalf of the other party to this Agreement or any
officer, director or employee of, or Person controlling or under common control
with, such party and will survive delivery of and payment for any Investment
Securities issuable hereunder.

    19. Notices.    All communications hereunder shall be in writing and
delivered as set  forth below.                                   (a)    If sent
to any of Fletcher, FAM or FFLP, all communications will be 


deemed delivered: if delivered by hand, on the day received by Fletcher, FAM or
FFLP, as the case may be; if sent by reputable overnight courier, on the next
Business Day; and if transmitted by facsimile to Fletcher, FAM or FFLP, on the
date transmitted (provided such facsimile is later confirmed), in each case to
the address set forth in Annex B hereto (unless otherwise notified in writing of
a substitute address).

     (b) If sent to the Company, all communications will be deemed delivered: if
delivered by hand, on the day received by the Company; if sent by reputable
overnight courier, on the next Business Day; and if transmitted by facsimile to
the Company, on the date transmitted (provided such facsimile is later
confirmed), in each case to the following address (unless otherwise notified in
writing of a substitute address):

13

--------------------------------------------------------------------------------

  Raser Technologies, Inc. 5152 North Edgewood Drive Suite 375 Provo, Utah 84604
Attention: Chief Financial Officer Telephone: 801-765-1200 Facsimile:
801-374-3314     with a copy to (which copy shall not constitute notice):    
Sichenzia Ross Friedman Ference, LLP 61 Broadway 32nd. Floor New York, NY 10006
Attention: Andrew Smith Telephone: 212-930-9700 Facsimile: 212-930-9725   20.   
  Miscellaneous.     (a)      The parties may execute and deliver this Agreement
as a single  

document or in any number of counterparts, manually, by facsimile or by other
electronic means, including contemporaneous xerographic or electronic
reproduction by each party’s respective attorneys. Each counterpart shall be an
original, but a single document or all counterparts together shall constitute
one instrument that shall be the agreement.

     (b) This Agreement will inure to the benefit of and be binding upon the
parties hereto, their respective successors and assigns and, with respect to
Section 17 hereof, will inure to the benefit of their respective officers,
directors, employees, consultants, agents, attorneys, accountants and affiliates
and each Person that controls (within the meaning of Section 20 of the Exchange
Act) any of the foregoing Persons, and no other Person will have any right or
obligation hereunder. The Company may not assign this Agreement. Notwithstanding
anything to the contrary in this Agreement, Fletcher may assign, pledge,
hypothecate or transfer any of the rights and associated obligations
contemplated by this Agreement (including, but not limited to, the Investment
Securities), in whole or in part, at its sole discretion (including, but not
limited to, assignments, pledges, hypothecations and transfers in connection
with financing, derivative or hedging transactions with respect to this
Agreement and the Investment Securities), provided, that, any such assignment,
pledge, hypothecation or transfer must comply with applicable federal and state
securities laws. No Person acquiring Common Stock from Fletcher pursuant to a
public market purchase will thereby obtain any of the rights contained in this
Agreement. This Agreement together with the Warrant constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, between the parties hereto with respect to the subject matter of this
Agreement. Except as provided in this Section 20(b), this Agreement is not
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder.

14

--------------------------------------------------------------------------------

     (c) This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York, and each of the parties hereto
hereby submits to the exclusive jurisdiction of any state or federal court in
New York City, New York and any court hearing any appeal therefrom, over any
suit, action or proceeding against it arising out of or based upon this
Agreement (a “Related Proceeding“). Each of the parties hereto hereby waives any
objection to any Related Proceeding in such courts whether on the grounds of
venue, residence or domicile or on the ground that the Related Proceeding has
been brought in an inconvenient forum.

     (d) Each party represents and acknowledges that, in the negotiation and
drafting of this Agreement and the other instruments and documents required or
contemplated hereby, it has been represented by and relied upon the advice of
counsel of its choice. Each party hereby affirms that its counsel has had a
substantial role in the drafting and negotiation of this Agreement and such
other instruments and documents. Therefore, each party agrees that no rule of
construction to the effect that any ambiguities are to be resolved against the
drafter shall be employed in the interpretation of this Agreement and such other
instruments and documents.

     (e) Without prejudice to other rights or remedies hereunder (including any
specified interest rate), and except as otherwise expressly set forth herein,
interest shall be due on any amount that is due pursuant to this Agreement or
the Warrant and has not been paid when due (or the cash equivalent of Common
Stock which the Company fails to deliver as required by the terms of this
Agreement or the Warrant, calculated for the period from and including the due
date to but excluding the date on which such amount is paid at the greater of
(i) twelve percent (12%) or (ii) the prime rate of U.S. money center banks as
published in The Wall Street Journal (or if The Wall Street Journal does not
exist or publish such information, then the average of the prime rates of three
(3) U.S. money center banks agreed to by the parties) plus nine percent (9%) or
such lesser amount as is permitted under applicable usury or other law.

     (f) Each of Fletcher and the Company stipulate that the remedies at law of
the parties hereto in the event of any default or threatened default by either
party in the performance of or compliance with any of the terms of this
Agreement or the Warrant are not and will not be adequate and that, to the
fullest extent permitted by law, such terms may be specifically enforced by a
decree for the specific performance of any agreement contained herein or by an
injunction against a violation of any of the terms hereof or otherwise.

(g) Any and all remedies set forth in this Agreement and the Warrant:

(i)      shall be in addition to any and all other remedies the parties may have
at law or in equity,   (ii)      shall be cumulative, and (iii) may be pursued
successively or concurrently as each of  

Fletcher and the Company may elect. The exercise of any remedy by any party
shall not be deemed an election of remedies or preclude such party from
exercising any other remedies in the future.

     (h) The Company agrees that the parties have negotiated in good faith and
at arms’ length concerning the transactions contemplated herein, and that
Fletcher

15

--------------------------------------------------------------------------------

would not have agreed to the terms of this Agreement without each and every of
the terms, conditions, protections and remedies provided herein and in the
Warrant. Except as specifically provided otherwise in this Agreement and the
Warrant, the Company’s obligations to indemnify and hold Fletcher harmless in
accordance with Section 17 of this Agreement are obligations of the Company that
the Company promises to pay to Fletcher when and if they become due. The Company
shall record any such obligations on its books and records in accordance with
U.S. generally accepted accounting principles.

     (i) This Agreement may be amended, modified or supplemented in any and all
respects, but only by a written instrument signed by Fletcher and the Company
expressly stating that such instrument is intended to amend, modify or
supplement this Agreement.

     (j) Each of the parties will cooperate with the others and use its best
efforts to prepare all necessary documentation, to effect all necessary filings,
and to obtain all necessary permits, consents, approvals and authorizations of
all governmental bodies and other third-parties necessary to consummate the
transactions contemplated by this Agreement.

     (k) For purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires: (i) the terms defined in this
Agreement have the meanings assigned to them in this Agreement and include the
plural as well as the singular, and the use of any gender herein shall be deemed
to include the other gender and neuter gender of such term; (ii) accounting
terms not otherwise defined herein have the meanings assigned to them in
accordance with U.S. generally accepted accounting principles; (iii) references
herein to “Articles”, “Sections”, “Subsections”, “Paragraphs” and other
subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement,
unless the context shall otherwise require; (iv) a reference to a Subsection
without further reference to a Section is a reference to such Subsection as
contained in the same Section in which the reference appears, and this rule
shall also apply to Paragraphs and other subdivisions; (v) the words “herein”,
“hereof”, “hereunder” and other words of similar import refer to this Agreement
as a whole and not to any particular provision; (vi) the term “include” or
“including” shall mean without limitation; (vii) the table of contents to this
Agreement and all section titles or captions contained in this Agreement or in
any Schedule or Annex hereto or referred to herein are for convenience only and
shall not be deemed a part of this Agreement and shall not affect the meaning or
interpretation of this Agreement; (viii) any agreement, instrument or statute
defined or referred to herein means such agreement, instrument or statute as
from time to time amended, modified or supplemented, including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statues and references to all attachments
thereto and instruments incorporated therein; and (ix) references to a Person
are also to its permitted successors and assigns and, in the case of an
individual, to his or her heirs and estate, as applicable.

     (l) If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy all other
conditions and

16

--------------------------------------------------------------------------------

provisions of this Agreement shall nevertheless remain in full force and effect.
If the final judgment of a court of competent jurisdiction or other authority
declares that any term or provision hereof is invalid, void or unenforceable,
the parties agree that the court making such determination shall have the power
to reduce the scope, duration, area or applicability of the term or provision,
to delete specific words or phrases, or to replace any invalid, void or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.

(m)      Time shall be of the essence in this Agreement.   (n)      All dollar
($) amounts set forth herein and in the Warrant refer to  

United States dollars. All payments hereunder and thereunder will be made in
lawful currency of the United States of America.

     (o) Notwithstanding anything herein to the contrary, all measurements and
references related to share prices and share numbers herein will be, in each
instance, appropriately adjusted for stock splits, recombinations, stock
dividends and the like.



[SIGNATURE PAGE FOLLOWS]




17

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement, all as of the date first set forth above.



RASER TECHNOLOGIES, INC.






By: /s/ Nicholas Goodman
Name: Nicholas Goodman
Title: CEO




FLETCHER INTERNATIONAL, LTD., by its duly authorized investment advisor,
FLETCHER ASSET MANAGEMENT, INC.



By: /s/ Stewart Turner
Name: Stewart Turner
Title: Authorized Signatory






By: /s/ Peter Zayfert
Name: Peter Zayfert
Title: Authorized Signatory




SIGNATURE PAGE TO SETTLEMENT AGREEMENT

--------------------------------------------------------------------------------

THE FLETCHER FUND, L.P., by its General Partner, FLETCHER ASSET MANAGEMENT, INC.

By: /s/ Stewart Turner Name: Stewart Turner Title: Authorized Signatory

By: /s/ Peter Zayfert Name: Peter Zayfert Title: Authorized Signatory

FLETCHER ASSET MANAGEMENT, INC.

By: /s/ Stewart Turner Name: Stewart Turner Title: Authorized Signatory

By: /s/ Peter Zayfert Name: Peter Zayfert Title: Authorized Signatory

SIGNATURE PAGE TO SETTLEMENT AGREEMENT

--------------------------------------------------------------------------------

TABLE OF CONTENTS         Page  1.    ISSUANCE    2  2.    CLOSING    2  3.   
[INTENTIONALLY OMITTED]    3  4.    REPRESENTATIONS AND WARRANTIES OF THE
COMPANY    3  5.    FINANCIAL CONDITION; EFFECTIVENESS OF REGISTRATION         
STATEMENT    7  6.    BENEFICIAL OWNERSHIP LIMITATION    7  7.   
REPRESENTATIONS AND WARRANTIES OF FLETCHER    8  8.    [INTENTIONALLY OMITTED] 
  9  9.    COVENANTS OF THE COMPANY    9  10.    MUTUAL RELEASES    9  11.   
[INTENTIONALLY OMITTED]    11  12.    [INTENTIONALLY OMITTED]    11  13.   
[INTENTIONALLY OMITTED]    11  14.    [INTENTIONALLY OMITTED]    11  15.    FEES
AND EXPENSES    11  16.    NON-PERFORMANCE    11  17.    INDEMNIFICATION    11 
18.    SURVIVAL OF THE REPRESENTATIONS, WARRANTIES, ETC    13  19.    NOTICES   
13  20.    MISCELLANEOUS    14 


- i -

--------------------------------------------------------------------------------

SCHEDULE OF ANNEXES      ANNEX A: FORM OF WARRANT    A-1  ANNEX B: NOTICE
ADDRESS    B-1    SCHEDULES      SCHEDULE 4(hh) OUTSTANDING ANTI-DILUTION
RIGHTS      SCHEDULE 4(k): LITIGATION      SCHEDULE 4(m):          INDEX    
Page  65-Day Notice    8  Agreement    1  Business Day    2  Common Shares    2 
Common Stock    2  Company    1  Decrease    8  Exchange Act    2  FAM    1 
FFLP    1  Fletcher    1  Fletcher Indemnified Party    11  Increase    8 
Indemnified Party    12  Indemnifying Party    12  Investment Securities    2 
Maximum Number    7  OTC    2  Outstanding Share Notice    8  Person    5 
Proceeding    11  Related Proceeding    14  SEC    5  SEC Filing    5 
Securities Act    3  Warrant    2 


--------------------------------------------------------------------------------



ANNEX A






FORM OF WARRANT




--------------------------------------------------------------------------------



ANNEX B






NOTICE ADDRESS




Fletcher International, Ltd. c/o Appleby Services (Bermuda) Ltd. Canon’s Court
22 Victoria Street PO Box HM 1179 Hamilton HM EX

Bermuda

Attention: Desirae Jones, Corporate Administrator Telephone: +1 441 295 2244
(Main)

with copies to (which copies shall not constitute notice):



Fletcher International, Ltd.
c/o Fletcher Asset Management, Inc.
48 Wall Street
New York, NY 10005
Attention: Peter Zayfert
Telephone: 212-284-4801

Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue
Palo Alto, CA 94301
Attention: Leif King
Telephone: 650-470-4662
Facsimile: 888-329-8274




--------------------------------------------------------------------------------



SCHEDULE 4(hh)






Outstanding Anti-dilution Rights




Vested and unvested warrants granted to Merrill Lynch, Pierce, Fenner & Smith
Incorporated pursuant to a Commitment Letter between the Company and Merrill
Lynch. Subject to vesting, these warrants give Merrill Lynch the right to
purchase up to an aggregate of 3,700,000 shares of the Company’s common stock at
current exercise prices ranging from $14.21 to $18.30 per share, subject to
further adjustment pursuant to the anti-dilution provisions of such warrants.

--------------------------------------------------------------------------------



SCHEDULE 4(k)




Fletcher threatened litigation in connection with the Company’s disposition of
its transportation and industrial segment to VIA Motors, Inc.

Fletcher threatened litigation in connection with the financing arrangements for
the Company’s Lightning Dock project.

Pratt Whitney Power Systems threatened litigation in connection with its
recovery of costs of approximately $4 million in connection with the Company’s
Thermo No. 1 project.

--------------------------------------------------------------------------------



SCHEDULE 4(m)




The transfer of Interests in a subsidiary of the Company in connection with the
Company’s Lightning Dock project, as disclosed in the current report on Form 8-K
filed with the SEC on October 5, 2010.

--------------------------------------------------------------------------------